1                                                                   Honorable Judge Richard A. Jones
2

3

4
                                  UNITED STATES DISTRICT COURT
5
                                 WESTERN DISTRICT OF WASHINGTON
6                                          AT SEATTLE

7    HENRY EPSTEIN and KYLE CHRISTIAN                    Case No. 2:19−cv−01007−RAJ
     MARTINEZ, individuals,
8

                           Plaintiffs,                   ORDER REMANDING REMAINING
9
                             v.                          CLAIMS TO STATE COURT
10
     BELLEVUE SCHOOL DISTRICT,
11

12                         Defendant.

13
            THIS MATTER having come before the Court on the parties’ Stipulation to Remand
14
     Case to King County Superior Court, and the Court having considered the parties’ Stipulation to
15
     Remand Case to King County Superior Court, and the pleadings on file,
16
            IT IS HEREBY ORDERED:
17
            1. Good cause exists to remand the case to King County Superior Court. The stipulation
18               of the parties is approved;
19          2. This matter is hereby remanded to King County Superior Court for all further
20               proceedings; and
21          3. Neither party shall recover costs or fees from the other.

22
            DATED this 18th day of November, 2019.
23

24

25
                                                         A
                                                         The Honorable Richard A. Jones
26
                                                         United States District Judge
27

28

29
                                                                                     EDWARD K. LE, PLLC
                                                                                     ATTORNEYS AT LAW
     ORDER - 1                                                                       135 Park Avenue North
                                                                                     Renton, WA 98057
                                                                                     (425) 336-2255
